                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION AT AKRON


        In re:                               )             Case No. 19-50681
                                             )
                                             )             Chapter 13 Proceedings
        Christopher D. Janok,                )
                                             )             Judge Alan M. Koschik
                        Debtor(s).           )

                           RESPONSE TO MOTION TO DISMISS

        Now comes the Debtor, Christopher D. Janok by and through his attorney, David A.

Mucklow and states as follows in Response to the Chapter 13 Trustee’s Motion to Dismiss this

case:

        1.       As of the date of this Response, the Debtor has amended the Chapter 13 plan to

increase the plan payment and address the treatment of secured claims. In addition, the Debtor

has provided the Trustee’s office with the requested bank statements.

        2.       The Debtor started a new job on August 12, 2019 and will provide pay-stubs as

soon as they are available, and amend Schedules I & J.

        Wherefore, the Debtor prays for an order denying the Trustee’s motion to dismiss at this

time.




19-50681-amk        Doc 35    FILED 08/16/19     ENTERED 08/16/19 15:56:33         Page 1 of 2
                                           Respectfully submitted by:

                                           /s/ David A. Mucklow
                                           DAVID A. MUCKLOW (#0072875)
                                           Attorney for Debtor
                                           919 E. Turkeyfoot Lake Road
                                           Suite B
                                           Akron, OH 44312
                                           (330) 896-8190
                                           (330) 896-8201
                                           davidamucklow@yahoo.com




                               CERTIFICATE OF SERVICE


       I certify that on or about 16th day of August, 2019 that a true and correct copy of the
foregoing was sent electronically via the Court’s CM/ECF system to the following who are listed
on the Court’s Electronic Mail Notice list:


   •   Keith Rucinski efilings@ch13akron.com, krucinski@ecf.epiqsystems.com
   •   United States Trustee (Registered address)@usdoj.gov


       I certify on or about 16th day of August, 2019 that a true and correct copy of the
foregoing was sent via U.S. regular mail or certified mail to the persons listed below.

       Christopher D Janok
       1233 Nola Avenue
       Barberton, OH 44203




                                    /s/ David A. Mucklow____________
                                    DAVID A. MUCKLOW, (#0072875)




19-50681-amk      Doc 35     FILED 08/16/19     ENTERED 08/16/19 15:56:33         Page 2 of 2
